Citation Nr: 0926348	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In the March 2006 rating 
decision, the RO confirmed and continued the denial of the 
Veteran's PTSD claim, and denied service connection for any 
other psychiatric condition.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing at the RO.  
A transcript of that hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
prior to the adjudication of the Veteran's claim.  
Specifically, it appears that another VA examination is 
needed to clarify whether the Veteran has a psychiatric 
disorder (including PTSD as defined under 38 C.F.R. § 4.125), 
and if so, to obtain a medical opinion as to the likelihood 
that such diagnosed disorder is related to service. 

The record contains some indication that the Veteran does 
have a psychiatric disorder and that it may be PTSD.  A 
review of the Veteran's claim file shows that the Veteran has 
been receiving mental health treatment at VA Medical Center 
(VAMC) in Tomah from November 2004 to March 2008.  Throughout 
this period of time, the Veteran has been diagnosed with PTSD 
and Major Depressive Disorder.  

When the Veteran was afforded a VA psychiatric examination in 
January 2008, however, the examiner found that "while the 
Veteran appears to describe the basic symptoms associated 
with PTSD, this symptom picture does not appear to cause 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning at the 
present time."  See the report of the January 2008 VA 
Examination, Page 13.  The examiner concluded that the 
Veteran did not have a current diagnosis of PTSD. 

Subsequent to the January 2008 VA examination, additional 
medical evidence has been received that raises questions 
regarding the findings on that last examination.  A March 
2008 VAMC mental health progress note shows that the Veteran 
does have a current diagnosis of PTSD, and that his 
symptomatology is significant enough to impair his everyday 
level of functioning.  In the progress note, the VA social 
worker noted that the Veteran had been receiving treatment 
for his psychiatric symptoms regularly since 2004, and that 
the Veteran continues to experience symptoms.  The social 
worker found that the Veteran continues to have PTSD 
symptoms, which, although were not severe at present, did 
impact his everyday level of functioning and "are worse than 
the glossed over responses that he gave during his comp & 
pension examination in January 2008."  The social worker 
concluded by stating that the Veteran's "PTSD symptoms, 
depression and multiple medical conditions are the major 
debilitating problems he is being treated for."  

The conclusion on the January 2008 VA examination report 
(that the Veteran does not have PTSD) is inconsistent with 
the findings from the treatment records dated from November 
2004 to March 2008.  Further, in the March 2008 treatment 
report, the mental health social worker specifically took 
issue with findings of the January 2008 examination.  

The Veteran should be afforded another VA examination to 
resolve this conflict.  Specifically, a VA examination is 
necessary to clarify whether the Veteran has a psychiatric 
disorder (including symptomatology that satisfies the 
required criteria under DSM-IV for a diagnosis of PTSD as 
defined under 38 C.F.R. § 4.125), and if so, to obtain a 
medical opinion as to the likelihood that such diagnosed 
disorder is related to service.  

Accordingly, the AOJ should seek to obtain any outstanding VA 
or private medical records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the 
agency of original jurisdiction (AOJ) 
should obtain any outstanding records of 
pertinent VA or private treatment. 

2.  After all the available records have 
been obtained, the AOJ should schedule the 
Veteran for an appropriate VA examination 
for the following purpose:  to determine 
(a) whether the Veteran has a psychiatric 
disorder (including symptomatology that 
satisfies the required criteria under DSM-
IV for a diagnosis of PTSD as defined 
under 38 C.F.R. § 4.125); and, if so, then 
(b) to ascertain whether any such 
diagnosed disorder is related to service.  
The examiner should specifically indicate 
whether or not the Veteran has a diagnosis 
of PTSD (under 38 C.F.R. § 4.125) due to a 
verified stressor event.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  

For any psychiatric disorder diagnosed, 
the examiner should provide a medical 
opinion indicating whether it is at least 
as likely as not that such condition is 
related to service.  In providing the 
opinion, it would be helpful if the 
examiner would use the following language 
as appropriate: "more likely than not" 
(meaning a likelihood greater than 50%), 
"at least as likely as not" (meaning a 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries mention 
above, the examiner should explain why it 
is not feasible to respond.

3.	Thereafter, the AOJ should review the 
claim folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The AOJ should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the AOJ 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


